MILLS, Judge.
Schwartz appeals from a workers’ compensation order contending the deputy erred in finding that his coronary artery disease or angina was not causally connected with his industrial automobile accident. We affirm.
Dr. Roth was of the opinion that the symptoms of Schwartz’ pre-existing angina were brought about by his accident. Dr. Cooper, a board certified cardiologist, was of the opinion that Schwartz’ angina was not related to the accident and that there was no medical evidence to support a conclusion that his condition could be caused by an automobile accident. The deputy accepted Dr. Cooper’s opinion.
There is competent substantial evidence supporting the deputy’s finding and we cannot disturb it. Swanigan v. Dobbs House, 442 So.2d 1026 (Fla. 1st DCA 1983).
JOANOS and BARFIELD, JJ., concur.